This list is being published pursuant to Gov.Bar R. 1(15). The following persons have applied to take the February 2017 Ohio Bar Examination.
Allen
Taylor Gene Vance Lima
Ashland
Sarah Kathleen Lewis Austinburg
Belmont
Carson Lee Schambach St. Clairsville
Butler
Eric ScottBeutel Liberty Township
Marc Edward Bras set Monroe
Perry Davis III West Chester
Matthew Russell Dearfield West Chester
Sydnee Diane Fields Fairfield
Charles Davies Maddox Oxford
Benton Mark Schallip Trenton
Clark
Janea Bakaran Carter Springfield
Jacob Edward Dillon Springfield
Tracy Michele Lockhart Springfield
Clermont
Michael Kurt Allen Jr. Milford
Danielle Renee Davis Cincinnati
Allison Kay Ernst Amelia
Amanda Marie Sexton Batavia
Kee'Vona Starr Walker Batavia
Clinton
Beth Naomi Bishop Hackmann Sabina
Columbiana
Ashley Gayle Kimmel Columbiana
Cuyahoga
Bassel Maher Abdallah Seven Hills
Alisa Rose Adams Cleveland
Marian Dugbakuor Amlalo Parma
Michael Robert Arison Shaker Heights
Brittany Nicole Barron Cleveland Heights
Sherridina Dujuan Bivins Cleveland
Aaron Bradford Brister Shaker Heights
Ryan William Burton Westlake
Lorraine Marie Catalusci Rocky River
Christopher Thomas Cheh Solon
Timothy James Chippy Strongsville
Victor Onyema Chukwudelunzu Maple Heights
Raymond Joseph Coatoam Cleveland
Kelly Ann Crocker Cleveland
Carly Beth Deutch Orange Village
Nicholas Frank DiCioccio Gates Mills
Lauren Marsh Drabic Rocky River
Issa Mohamad Elkhatib North Olmsted
Michael James Ertle Westlake
Lauren Marie Esarco Cleveland
Michael Allen Estrin Cleveland
Mohammad Ali Faraj Westlake
Gopal Rao Gannamraj Lakewood
Russell Alexander Gates Cleveland
George Cushing Geddes Euclid
Alia Green Lakewood
Kevin Mark Gross Solon
Michelle Marie Gruscinski Cleveland
Nicholas George Haddad Westlake
Daniela Marie Hartman South Euclid
Alexis Leah Hayman Cleveland Heights
Michelle Diane Heinz Cleveland
Taylor Marie Iacobacci Gates Mills
Stephanie Althea Jackson Cleveland
Jessica Rae James Lakewood
Molly Mack Katholi Cleveland Heights
Kevin Francis Kern Lyndhurst
Kaitlyn Mackenzie Kilbane North Olmsted
Monica L. Kimbrough Richmond Heights
Amanda Dian King Cleveland Heights
Spencer Edward Krebs Cleveland
DeAngelo Arsenio LaVette Mayfield Heights
Kelly Star Lentz Cleveland
Joseph Wilbur Lewis Jr. Cleveland
Tongzhou Li Cleveland Heights
Gelise Vera Frances Littlejohn Westlake
Jessica Bradburn Loucks Rocky River
Kevin Oslet Lowery Jr. Cleveland
Joseph Zayan Mamari North Olmsted
Sohan Dhirendra Manek Cleveland
Craig Alan McClelland North Olmsted
Marzooq Momen Solon
Jeffrey Phillip Nelson Parma
Claire Louise O'Connor Cleveland
Scott David Parry Euclid
Catherine Anne Patten Parma
Eric David Pawlak Cleveland
SaraJean Wehrmeister Petite Rocky River
Christina Pochemsaniy Parma
Justin Lee Reiter South Euclid
Shauvi Sayyd Rogers Maple Heights
Taurean Jamaal Shattuck Lakewood
Demar LaBron Sheffey Cleveland
Maha Othman Shemisa Cleveland
John-Alex Shoaff Westlake
Dora Ashante' Smith Beachwood
Gordon Michael Snow Lakewood
Andrea Lee Sokol Cleveland
Sarah Judith Spinner Liska Beachwood
Johanna Marie Staral Cleveland Heights
Brittney Pearl Terrell Cleveland
John Michael Thompson Chagrin Falls
Jac Charles Tomasello North Royalton
Stephen Clarke Tymcio North Olmsted
Ryan Thomas Ward Orange Village
Benjamin Clyde White Cleveland
Arleesha Shawntay Wilson Cleveland
Di Zhao Cleveland Heights
Defiance
Chelsea Renee1 Cereghin Defiance
Delaware
Jumana Marwan Ali Galena
Victoria Anne Allinson Westerville
Harold Frederick Baker Westerville
Yass A. Benis Powell
Andrew Paul Do up Westerville
Mark Michael Fleming Lewis Center
Ian Francis Gaunt Westerville
Michael Fenton Gibson Westerville
Michael David Hinel Delaware
William Andrew Larrick Delaware
Anthony Thomas Lelli Dublin
Chuck Paul Okafor Jr. Lewis Center
Christopher Ashley Tawney Powell
Hillary Kathleen Tigerina Westerville
Jessica Natalie Wernz Powell
Anthony Michael Zarate Powell
Erie
Melissa Ann Kent Vermilion
Fairfield
Amy Jo Hay-Simmons Lancaster
Ryan Michael Schobert Pickerington
James Eli Young Baltimore
Franklin
Akua Obiyaa Adu-Gyamfi Blacklick
Elrico Vincent AUi II Blacklick
Jared Dean Arnold Columbus
Adam James Banks Dublin
Patrick Sean Barnacle Columbus
Abbey Michelle Becca Canal Winchester
Jaimi Lynn Blakeman Columbus
Enoch Arkorful Bondzie Columbus
Joshua Lawrence Butler Columbus
Kimberly Marlene Ciprian Contreras Westerville
Kevin Andrew Cloud Columbus
Evan Christopher Cochran Columbus
Tyler David Cope Grove City
Erica Christi Crawley Reynoldsburg
Bridget McNealy Cunningham Columbus
Christian John Davis Columbus
Carolyn Elizabeth DeChard Columbus
Dexter Warren Dorsey Columbus
David Kramer Duer Columbus
Nicholas John Fagnano Columbus
Devan Kathleen Flahive Columbus
Frances Giselle Gazard Torres Columbus
Grace Leigh Gerlach Columbus
Monica Dyane Gibson Blacklick
Jacob Christian Grabinski Columbus
Alicia Jane Harris Delaware
Katerina Irini Hazimihalis Columbus
Kyla J'Layne Hemphill Columbus
Haley Jean Holmberg Columbus
TraciErin Hoover Columbus
Rachael Stewart Ingram Westerville
Diann Elaine Johnson Columbus
Nicholas Grant Jones Columbus
Shanequa Lynnette Jones Columbus
Jennifer Anne Karpe Powell
Shanese Evon Logan Columbus
Janelle Nicole Lopez Blacklick
Sergey Vladimirovich Mangayan Canal Winchester
Alysha Irene Martin Dublin
Zachary Thomas Mckendrick New Albany
Stephany Nicole McMillin Grove City
Angela Lyn Meddock Columbus
Katherine Lynn Memsic Columbus
Jennifer Mensah Columbus
Matthew Paul Mikulin Westerville
Charles Webb Miller Columbus
Delmas Maurice Miller Westerville
Matthew Christopher Mollica Dublin
Brian Michael Morgan Columbus
Patrick Lee Murphy Dublin
Krisztina Nadasdy Columbus
Lezley Ragan Neal Whitehall
Christopher Michael Nolfi Columbus
Christopher David Orndorff Blacklick
Joshua William Pammer New Albany
Jalyn Renee Parks Columbus
Connor Eric Phalon Upper Arlington
John Joseph Prunte Columbus
Meka D. Rafiyq Gaines Columbus
Kelsi Irene Ratcliff Columbus
Marley Raymond Canal Winchester
Kristin Renee Reep Galloway
Alicia Ann Reynolds Dublin
Haileigh McClure Roby Columbus
Kristin Isabelle Rohn Columbus
Mark Andrew Romis Columbus
Christopher Shawn Ross Columbus
Ashley Brooke Saadey Columbus
Anthony Christopher Sallee Columbus
James Alexander Schoenewald Columbus
Kadawni Akil Scott Columbus
Sierra Lily See Reynoldsburg
Shadi Sepehrband New Albany
Arslan Shahid Sheikh New Albany
Adam Joshua Smith Blacklick
Raleigh Shaveen Starnes Columbus
Broc Edward Sutek Columbus
Anthony Michael Svab Columbus
Andrianna Tre'Nae Swanson Columbus
Kirk Michael Tank Westerville
Patricia Carolina Vargas Vegas Columbus
Angelina Monique Vega Columbus
Erica Candace Vincent Columbus
Brianna Jo Walsh Hilliard
Patrick Williams Walsh Columbus
Cedric Leland Nathan Ware Columbus
Denise Marie Watson Columbus
Donald Wiggins Jr. Columbus
Abigail Faith Willis Columbus
Paige Lindsey Wilson Columbus
Tara Dawn Workman Columbus
Kevin William Zamora Columbus
Fulton
Bryce Logan Winzeler Archbold
Geauga
Alexandra Louise Arko Chagrin Falls
Timothy Jon Nalepka Chagrin Falls
Morgan Lynn Sauder Burton
Greene
Brittany Mae Gorsuch Bellbrook
Traci Renee Huesing Fairborn
Thomas William Langevin Fairborn
Catha Nicol Lyons Dayton
Anthony Michael Marolo Belbrook
Chad Edgar Meyers Beavercreek
Aida Montes Peifer Yellow Springs
Hamilton
Ulla Barcelli Cincinnati
Justin Scott Becker Cincinnati
Vincent Dimotres Boddy Jr. Cincinnati
Monica Lynn Carson Cincinnati
David Castillo Gocher Cincinnati
Alex Anthony Cruse North Bend
Jessica Mae Davis Cincinnati
Caroline Mary Drennen Cincinnati
Shannon O'Connell Egan Cincinnati
Joshua Charles Evans Cincinnati
Emily Yevell Feliz Cincinnati
Jarod Byron Garel Cincinnati
SharondaAlisha Hunter Cincinnati
RebeccaNichole Knight Cincinnati
Cristina Krussewski Cincinnati
Saria Nicole Woodyard Lattimore Cincinnati
Jeremy Haines Litz Cincinnati
Dorian Gabriella Mason Cincinnati
Michelle Susan Meier Cincinnati
Terence Michael Mulvaney II Cincinnati
Evgenia Anatolievna Nemirovska De Santosc Loveland
Marcus Vincent Phelps Cincinnati
Alison Lindsey Ringwood Cincinnati
Natalie Angelina Rocco Cincinnati
Alexandra Temple Saunders Cincinnati
Donna Marie Schevene Cincinnati
Rebecca Elizabeth Taylor Thomas Cincinnati
Emma Leigh Troendle Cincinnati
Kaeanna Kathleen Wood Cincinnati
Hardin
Michael Paul Kasler LaRue
Katelynn Denae Peters Ada
Highland
Kimberly Danielle Rask Hillsboro
Hocking
Kelsey Jo Lynn Ayers Laurelville
Huron
Bernadette Frances Delgado Willard
Jackson
Tyler Jay Pierpont Jackson
Jefferson
Anthony Eric Santana Bloomingdale
Knox
Kayla Nichole Riley Mount Vernon
Lake
Matthew Paul Baca Mentor
Samantha Jo Jeffries Mentor
Bryan Anthony Reo Mentor
Mackenzie Lynn Robinson Willoughby
Siti Hasnur Binti Sheikh Hussain Willoughby Hills
Johnathan Eric Steinbach Willoughby
Lawrence
Spencer Mark Smith Ironton
Licking
Chynna Lashaye Kelley Reynoldsburg
Lorain
Scott Eric Anderson Elyria
Priscilla Lee Berthold North Ridgeville
Patrick John Carr Oberlin
Shannon Dale Parker Columbia Station
Ildiko Anna-Maria Szucs Avon
Corey Garrett Wengerd Amherst
Lucas
Olamide Opeyemi Akanbi Toledo
Brandon Joseph Allen Toledo
Patrick Robert Charest Toledo
Molly Erin Davis Toledo
Alexandra Ruth Ellis Sylvania
Norris Gregory Finley Toledo
Sandra Sue Johnson Toledo
Jennifer Ann Kerman Toledo
David Donald Newcomb Toledo
Dawn-Marie Nohle Sylvania
Nadolyn Marie Reed Toledo
Coleen Cecelia Wening Toledo
TiEra Monique Womack Toledo
Mahoning
Lindsay Elise Bozanich Canfield
Adrianna Carmen Ciotola Canfield
Andrew Richards Davis Poland
Barry Joseph Franks Austintown
Michael Anthony Kachelries Youngstown
Elliousa Nemer Youngstown
Medina
RoyJosephBonds Brunswick
Coleman Frederick Oberli Wadsworth
Kristyn Marie Okress Brunswick
Joshua Benjamin Smith Valley City
Miami
Hillary Alysse Fry Piqua
Kiefer Stephen King Piqua
Cody Jo siah Knife Troy
Montgomery
Ryan Richard Black Dayton
Susan Marie Deaton Centerville
Erin RebeccaDeupree Dayton
Connor Kaylin Hollis Miamisburg
Rachel Amanda Lemaster Dayton
Erica Dione Lunderman Dayton
Ryan S. Martin Kettering
Sean Howard McCray Dayton
Christopher M. Nails Dayton
Ovenseri Ven Ogbebor Miamisburg
Jack Alan Pook Dayton
Rachel Ann Richart Centerville
Ahmad Mohammad Saleh Miamisburg
Andrew Thomas Wallace Dayton
Daniel Leonard Wells Dayton
Nicole Rae Xique Kettering
Morrow
SonyaMarie Shaw Marengo
Muskingum
Emmy Sue Hughes South Zanesville
Taylor Paige Martin Zanesville
Patricia Ann Norris Zanesville
Ottawa
Melissa Nicole Jordan Oak Harbor
Portage
Olivia Marie Buller Ravenna
Nicole Suzanne Carey Garrettsville
Jerrold Michael Kovolyan Streetsboro
Lisa Marie Light Ravenna
Dada Netfa London Aurora
Liesel Marie Schmader Aurora
Caitlyn A. Torda Garrettsville
Preble
Bridget Nichole Woolum Eaton
Richland
Jared Thomas Mayer Mansfield
Matthew Charles Metcalf Mansfield
Ross
Brice Keith Clymer Chillicothe
Stark
Julie Anne Jakmides Alliance
Alex Michael Palomba North Canton
Neda Marie Shaheen Canton
Jolyn Erin Williamson Homeworth
Summit
Brett Robert Bencze Akron
Daniel James Betkoski Cuyahoga Falls
Joseph Bonish IV Cuyahoga Falls
Anacielo Aguja Borges Uniontown
Annamarie Therese Bowman Cuyahoga Falls
Benjamin Joseph Comston Cuyahoga Falls
Joseph GusDaher Hudson
Anastasia Aydin Dunigan Akron
Jeremy Todd Gilpatric Akron
Michael Gregory Gurgul Sagamore Hills
Vanessa Anne Hemminger Akron
Josephine Ella Hesse Akron
Bryce Elliott Horomanski Silver Lake
Alexandria Ashley Johnson Hudson
Joanna Georgette Kamvouris Richfield
Ryan Joseph Kinney Akron
Vincent William LaGuardia Fairlawn
Patrycja Anna Ochman Hudson
Daniel James Orlando Cuyahoga Falls
Christopher Arthur Perkins Cuyahoga Falls
Julia German Radefeld Peninsula
Benjamin Jon Scott Akron
Kelly Elizabeth Sharp Hudson
Maninder Kaur Sidhu Macedonia
Tai Marie Stephens Akron
John Thomas Sulik Jr Stow
Holly Kimberly Torres Stow
Chad Elliot Trownson Stow
Trumbull
Amy Victoria Fetchko Warren
Aaron Matthew Meikle Fowler
Tiffany Renee Murray Warren
Union
Angela Diane O'Brien Dublin
Warren
Afton Marie Direnzi Franklin
Jessica Mae Francis Morrow
Marilyn Lopez Loveland
Kenley Street MacLeod Lebanon
Felicia Otisi Omoji Mason
Omar Ismael Rodriguez Loveland
Richard Joseph Ryan Mason
Washington
Lucy Rose Filipow Marietta
Wayne
Francis Anthony Grande Wooster
Scott Ryan Hegenderfer Doylestown
James Michael Hilt Wooster
Wood
Ashley Danielle Fosgate Perrysburg
Alexander Joseph Marzec Rossford
Ryan Alan Rothenbuhler Bowling Green
Karen Lynn Schaeffer Perrysburg
Thomas Edward Smallwood Jr. Perrysburg
Out-of-State Applicants
Andrew Gatton Aeilts Pella IA
Jenae Carolyn AUert Oklahoma City OK
Olivia Flora Amlung Covington KY
David Isaac Anthony Chicago IL
LaKia Nikole Baldwin Acworth GA
Benjamin Thomas Ballard Highwood IL
Megan SueBayless Covington KY
Gary Lynn Bishop Highland Heights KY
Brock Eldon Caley Fort Thomas KY
Mario Anthony Cicconetti Houston TX
Nicholas Bruce Corser Atlanta GA
Erik Brandon Diggs Chicago IL
Lindsay Nikole Foltz Florence KY
Brandon Charles Lade Fox Newport KY
Madison Gesiotto Arlington VA
Carrie Steele Gilbert Covington KY
Robert Thomas Grise Florence KY
Abbey Joy Gudowski-Demarais Madison Heights MI
Katherine Tapie Fay Hall Chicago IL
Ean David Harris Covington KY
Michael Dean Hasty Louisville KY
Shelby Ann Hicks-Merinar Glen Dale WV
Andrew Mitchell Kagen Baltimore MD
Jun Ku Kang Seoul
Olivia Christine Keller Covington KY
Jerralyn MeDeana Kelsey Covington KY
Scott Thomas Martin St. Louis MO
Kalenga Bernadette Maweja Highland Heights KY
Jennifer S. Mullins Highland Heights KY
Ryan Austin Oliver Burlington KY
Ryan Paul Orth Triadelphia WV
Stephen Robert Perrott New Castle PA
Nicholas James Ramler Covington KY
Babak Shakouri Hassanabadi Kearney NE
Justin James Shedron Cranberry TWP PA
Ho dan Siad Columbia MD
Thomas John Simendinger Covington KY
Tiffanny Loanne Smith Florence KY
Margaret Dalton Stork Indianapolis IN
Taylor Steven Strosnider Austin TX
Courtney Lyn Suhre Covington KY
Amanda Sue Taylor Lexington KY
Michael Charles Terner Birmingham MI
Katie Zoa Van Lake Chicago IL
Andrew Patrick Vernon Rockford MI
Melissa Marie Wasser Washington DC
Stephanie Scott Weems Alexandria KY